Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2882   Page 1 of 35




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SHERWED ANN NOEL,

                  Plaintiff,

                                          Case No. 19-11493
 v.                                       District Judge Victoria A. Roberts
                                          Mag. Judge Anthony P. Patti

 CARITE OF GARDEN CITY, LANG
 AUTOMOTIVE INC.,
 KEITH LANG, and DANNY MACDONALD,

                Defendants.
       ________________________________/

  ORDER GRANTING IN PART and DENYING IN PART: (1) PLAINTIFF’S
  MOTION FOR PARTIAL SUMMARY JUDGMENT [ECF No. 44] and (2)
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [ECF No. 50]

 I.    INTRODUCTION

       “Nigger” or “Nigga” is a racial epithet. See Mack v. Wayne Cty. Cmty.

 Coll., No. 18-13986, 2020 WL 2542054, at 5 (E.D. Mich. May 19, 2020)

 (describing the word “Nigga” as “derogatory” and “racial language”). One

 Defendant believes the word “Nigga” is a casual term of endearment in the

 African American community. While admitting to its use, Defendants say the

 use of the epithets was not sufficiently severe or pervasive and the Court

 should grant their motion for summary judgment. Noel says she engaged in


                                      1
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2883   Page 2 of 35




 protected activity when she complained in a pre-suit letter of the use of these

 epithets in the workplace and was terminated. She seeks judgment as well.

       For the various reasons discussed below, the Court grants in part and

 denies in part both pending motions.

       Sherwed Ann Noel (“Noel”) sues CARite of Garden City (“Garden

 City”), Lang Automotive, Inc. (“Lang Automotive”), Keith Lang (“Lang”) and

 Danny MacDonald (“MacDonald”) (collectively, “Defendants”) alleging,

 among other things, wrongful termination and retaliation in violation of the

 Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101, et seq (“ELCRA”), Title VII,

 42 U.S.C. § 2000e, et seq (“Title VII”), hostile work environment and the

 violation of Noel’s contractual rights under 42 U.S.C. §1981.

       Noel originally filed this complaint in Wayne County Circuit Court. On

 May 21, 2019, Defendants agreed to remove the case to this court. The next

 day, Defendants CARite, Inc., CARite Corporate, LLC filed a Rule 12(b)(6)

 motion to dismiss. The Court granted their motion.

       Noel now moves for partial summary judgment on Count V

 (Retaliation-Termination of Plaintiff’s Employment ELCRA), Count VI

 (Retaliation-Termination of Plaintiff’s Employment under Title VII) and Count

 VII (Violation of 42 U.S.C. §1981). [ECF No. 44]. Defendants filed a cross-


                                        2
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2884   Page 3 of 35




 motion for summary judgment. Defendants request the Court to dismiss all

 seven claims against them: the three above as well as: Count I (Wrongful

 Termination under the ELCRA), Count II (Wrongful Termination under Title

 VII), Count III (Racial Harassment / Hostile Work Environment under

 ELCRA), Count IV (Racial Harassment / Hostile Work Environment under

 Title VII). [ECF No. 50].

 II.   BACKGROUND

       On or about February 1, 2013, Noel, an African American female,

 began her employment as a car sales consultant at Garden City. CARite of

 Garden City is a subsidiary of Lang Automotive, which is owned by Keith

 Lang. During the next five years at Garden City, Noel says she experienced

 a culture tolerant of the term “Nigga” and/or “Nigger” causing her to become

 increasingly uncomfortable in the workplace. [ECF No. 50-2]. Although

 several employees at Garden City used the word in the workplace, Danny

 MacDonald, a fellow car sales consultant, used “Nigga” most frequently.

 MacDonald, a fifty-six-year-old Caucasian male, regularly used some

 variation of the word “nigga” or “nigger” to greet friends, co-workers, family

 members, and, at times, customers. MacDonald believes the word “nigga” is

 a casual term of endearment in the African American community. [ECF No.

 50-4, PageID.2498].

                                       3
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2885   Page 4 of 35




       Noel both overheard and was called “Nigga” at work. Although

 MacDonald’s behavior troubled Noel, she claims to have routinely brushed it

 off. At various times she noted her discomfort with MacDonald’s behavior to

 Keith Barnes (“Barnes”), Garden City’s General Manager and Greg Rexin

 (“Rexin”), Garden City’s sales manager, but never filed a formal complaint.

       On February 26, 2018, Noel overheard MacDonald, while in the

 presence of Lang and Barnes, say to one of the men in the group “[h]ey,

 what’s up my nigga,” and then fist bump the individual. [ECF No. 50-4,

 PageID.2497]. At that point, Noel confronted MacDonald. He responded,

 saying “I can say whatever I want to say, Nigga, Nigga, Nigga.” [ECF No.

 392, Page ID.639]. Noel says MacDonald continued to use “Nigga” after the

 February 2018 incident. [ECF No. 50-2, PageID.2362].

       On February 27, 2018, one day after the incident, Lang issued a written

 warning to MacDonald to cease using the term “nigga,” “nigger” or any

 variation of the word. [ECF No. 50-4, PageID.2621]. If he persisted, the letter

 continued, he would be fired. On March 26, 2018, approximately one month

 after the incident, Lang held a mandatory meeting with all sales staff

 addressing the usage of the expression at work and announcing a zero-

 tolerance policy for the use of racially derogatory language. Despite the



                                       4
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2886   Page 5 of 35




 warning, Noel says MacDonald continued to use the epithet “Nigga” after the

 March 26th meeting. [ECF No. 50-2, PageID.2328].

       Noel hired an attorney who sent a pre-suit letter to Defendants, on April

 11, 2018, announcing Noel’s intention to sue Defendants alleging racial

 harassment, and a racially hostile work environment, race and gender

 discrimination. [ECF No. 50-4, PageID.2625]. The letter noted that Noel

 would be interested in settling the dispute, but that she sought a substantial

 amount of money. Id. The letter also urged Defendants to settle because the

 “scandalous” behavior of the parties would be publicized as a result of

 litigation. Id. On April 12, 2018, Lang received the pre-suit letter on his fax

 machine, read the letter, and on the same day fired Noel. He claims to have

 interpreted the letter to be an “extortion attempt.” [ECF No. 44-2,

 PageID.2258].

       Lang contends that he fired Noel for her incompetency, lack of

 professionalism, lying, negativity, and failure to be a team player; however,

 before receiving the pre-suit letter from Noel’s attorney, Noel had not

 received any disciplinary actions, a final warning or a notice of discharge.

 [ECF No. 40-11, Page ID. 1098]. Lang claims that he wanted to fire Noel

 since 2014, but that General Manager Barnes would “always save her”



                                       5
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20    PageID.2887   Page 6 of 35




 because she was consistently one of the top two salespersons and part of

 Barnes’ income is comprised of car sales commission.

        Noel timely filed a charge of discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) alleging gender and race discrimination,

 as well as retaliation.

        She received a right to sue letter.

 III.   STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant

 summary judgment if the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of

 law.” The movant bears the initial burden to inform the Court of the basis for

 its motion; it must identify particular portions of the record that demonstrate

 the absence of a genuine dispute as to any material fact. Celotex Corp. v.

 Catrett, 477 U.S. 317, 323 (1986). If the movant satisfies its burden, the non-

 moving party must set forth specific facts showing a genuine issue for trial.

 Id. at 324. Unsupported, conclusory statements are insufficient to establish

 a factual dispute to defeat summary judgment, as is the “mere existence of

 a scintilla of evidence in support of the [non-movant’s] position”; the evidence

 must be such that a reasonable jury could find in its favor. Anderson v.


                                         6
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20     PageID.2888   Page 7 of 35




 Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Alexander v. CareSource, 576

 F.3d 551, 560 (6th Cir. 2009).

       In deciding a summary judgment motion, the Court “views the factual

 evidence and draws all reasonable inferences in favor of the nonmoving

 party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

 The Court need only consider the cited materials, but it may consider other

 evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the

 summary judgment stage “is not to weigh the evidence and determine the

 truth of the matter but to determine whether there is a genuine issue for trial.”

 Liberty Lobby, 477 U.S. at 249. “The standard of review for cross-motions

 for summary judgment does not differ from the standard applied when a

 motion is filed by only one party to the litigation.” Lee v. City of Columbus,

 636 F.3d 245, 249 (6th Cir. 2011).


 IV.   ANALYSIS

       A. Retaliation Claim; “Employer Requirement” Under Title VII
          (Count VI)
       The parties dispute whether Garden City meets the “employer

 requirement” of Title VII.

       Under Title VII, the term “employer” means “a person engaged in an

 industry affecting commerce who has fifteen or more employees for each

                                        7
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2889   Page 8 of 35




 working day in each of twenty or more calendar weeks in the current or

 preceding calendar year, and any agent of such a person.” 42 U.S.C.A. §

 2000e. Persons having fewer than fifteen employees (and their agents) shall

 not be considered employers. Id.

       In Walters v. Metropolitan Educational Enterprises Inc., 519 U.S. 202,

 204 (1997), the Supreme Court addressed whether this employment

 relationship exists only on working days on which the employee is actually

 receiving compensation from the employer. The Court said no and held that

 an employer has an employee on any working day on which the employer

 maintains an employment relationship with the employee. Walters 519 U.S.

 at 204.The Walters court endorsed the “payroll method” as an appropriate

 approach to determine whether the employer had an employment

 relationship with fifteen or more employees on each working day for twenty

 or more calendar weeks. Id. Under the “payroll method,” whether the

 relationship exists is most readily demonstrated by the individual's

 appearance on the employer's payroll. Id. at 202.

       The Walters Court rejected a “physically present,” test, noting that

 “[w]hile the phrase “for each working day” suggests the possibility of a test

 based on whether an employee is actually at work on a given day, such a



                                      8
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20       PageID.2890    Page 9 of 35




 test would be impossible to administer and reflects an improbable reading of

 the statute.” Id. at 202–03.

        The “ultimate touchstone” for determining the number of employees is

 “whether an employer has employment relationships” with individuals as

 determined by “traditional notions of agency.” See Grace v. USCAR, 521

 F.3d 655, 676 (6th Cir. 2008) (citing Walters 519 U.S. at 211). The Walters

 Court cited Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323–324

 (1992) for the factors which have traditionally been considered to determine

 whether a hired party is an employee under the general common law of

 agency:

       “[a]mong the other factors relevant to this inquiry are the skill required;
       the source of the instrumentalities and tools; the location of the work;
       the duration of the relationship between the parties; whether the hiring
       party has the right to assign additional projects to the hired party; the
       extent of the hired party's discretion over when and how long to work;
       the method of payment; the hired party's role in hiring and paying
       assistants; whether the work is part of the regular business of the hiring
       party; whether the hiring party is in business; the provision of employee
       benefits; and the tax treatment of the hired party.” Id.


       This “common-law test contains ‘no shorthand formula or magic phrase

 that can be applied to find the answer, ... all of the incidents of the relationship

 must be assessed and weighed with no one factor being decisive.’”

 Nationwide, 503 U.S. 318 at 324.


                                          9
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2891   Page 10 of 35




              i. Title VII Numerosity Analysis

         The working days for Garden City are Monday – Saturday. CARite of

 Garden City, Homepage, https://www.carite.com/location/carite-of-garden-

 city (last visited Sept. 9, 2020). The current or proceeding calendar years,

 for the purposes of the retaliatory discharge claim, are 2018 and 2017. Noel

 produced an employee list for 2018; Defendants produced one for 2017-

 2019.

         Noel lists sixteen Garden City employees for 2018. She includes

 names of employees from CARite of Garden City and CARite of Taylor—

 both owned by Lang Automotive. Noel provides no authority to support the

 contention that the Court can combine employees from separate entities for

 Title VII purposes.

         Defendants list the number of employees present at Garden City, by

 week, from January of 2017 through December of 2019. [ECF No. 52,

 PageID.2675] and [ECF No. 50-2, PageID.2303]. According to Defendants’

 list, the number of employees fluctuated between ten and fourteen

 employees per week. Id. Noel says that this list is incomplete because it does

 not include some individuals Noel worked with in 2018. For example, Keaton




                                      10
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2892   Page 11 of 35




 Lang and Jim Owens are on Noel’s employee list but not on Garden City’s.

 [ECF No. 51, PageID.2670].

       Neither party met its burden under the payroll method or traditional

 notions of agency to demonstrate that no genuine dispute exists regarding

 the number of Garden City employees for Title VII purposes.

                   1. Common Law of Agency

       Both parties fail to include information with which the Court can

 conclude that each individual on their respective lists meets the definition of

 an “employee” under Title VII. Neither list contains any information regarding

 the level of supervision over day-to day work, salary and hour information,

 tax treatment, or the provision of employee benefits. Defendants cite

 Nationwide but neglect to engage in the factual analysis Nationwide requires.

                   2. Payroll Method

       Noel fails to explain which employees were employed by week and

 fails to include an employee list for 2017. Noel does not describe whether

 the individuals listed are on Garden City’s payroll. The bottom line is that

 Noel provides no information that would assist the Court in applying the

 payroll method.



                                       11
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2893   Page 12 of 35




       Defendants fare only slightly better. They provided the number of

 employees present on any given week during 2017, 2018 and 2019. While

 this accounting captures the weekly tabulation Title VII requires, it fails to

 provide the total number of employees on the employer’s payroll from week

 to week. Even so, Noel, by including names that were not included on

 Defendants’ 2018 list, introduces a material factual dispute.

       Triable questions of fact exist regarding whether Garden City

 employed fifteen or more employees. Because this prerequisite condition is

 unmet, the Court declines to address the merits of the Title VII Retaliation

 Claim (Count VI).

       B. Anti-Retaliation Claim under the ELCRA (Count V)
       The ELCRA prohibits discrimination or retaliation against a person

 “because the person has opposed a violation of this act, or because the

 person has made a charge, filed a complaint, testified, assisted, or

 participated in an investigation, proceeding or hearing under this act.”

 Mich.Comp.Laws Ann. § 37.2701(a).

       To establish a prima facie case of unlawful retaliation under the

 ELCRA, a plaintiff must show “(1) that [s]he engaged in a protected activity;

 (2) that this was known by the defendant; (3) that the defendant took an

 employment action adverse to the plaintiff; and (4) that there was a causal
                                      12
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2894    Page 13 of 35




 connection between the protected activity and the adverse employment

 action.” El-Khalil v. Oakwood Healthcare, Inc., 504 Mich. 152, 161, 934

 N.W.2d 665, 670–71 (2019).

       A retaliation claim can be established either through direct evidence of

 retaliation or circumstantial evidence that would support an inference of

 retaliation. See Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d 599, 606

 (6th Cir. 2019). “The direct evidence and the circumstantial evidence paths

 are mutually exclusive; a plaintiff need only prove one or the other, not both.”

 Kline v. Tennessee Valley Auth., 128 F.3d 337, 348 (6th Cir.1997).

       ELCRA claims are generally “analyzed under the same evidentiary

 framework used in Title VII cases.” Humenny v. Genex Corp., 390 F.3d 901,

 906 (6th Cir. 2004). However, there are two distinctions that differentiate the

 requirements of an ELCRA retaliation claim from those of a Title VII

 retaliation claim. See Helmi v. Solvay Pharms., Inc., No. 05-36, 2006 U.S.

 Dist. LEXIS 84562, at 40-41 (W.D.Mich. Nov. 21, 2006).

       The first distinction concerns the egregiousness of defendant's

 conduct. See Schmitt v. Solvay Pharm., Inc., No. 06-11791, 2007 WL

 3173323, at 4 (E.D. Mich. Oct. 29, 2007). Under the ELCRA, the employer

 need only take an employment action that is adverse to the plaintiff. Title VII,


                                       13
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2895    Page 14 of 35




 in contrast, requires the alleged retaliatory employment action to be

 “materially adverse.” See Jones v. Johanns, 264 Fed.Appx. 463, 466 (6th

 Cir.2007) (citing Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 542 (6th

 Cir.2003). This element is not at issue here; both parties agree that Noel was

 terminated by Garden City. Termination, under the ELCRA, is a sufficiently

 adverse employment action. See Pena 255 Mich.App. 299, at 312

 (Mich.Ct.App.2003) (explaining “[a]lthough there is no exhaustive list of

 adverse employment actions, typically it takes the form of an ultimate

 employment decision, such as a termination in employment.”)(internal

 quotations omitted).

       Secondly, under Title VII, direct evidence “requires no inferences to

 conclude that unlawful retaliation was a motivating factor in the employer's

 action.” Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 544 (6th

 Cir.2008). In contrast, the ELCRA “requires a showing that the plaintiff's

 protected activity was a ‘significant factor’ in the employer's adverse action.”

 Lange v. City of Benton Harbor, 111 F. Supp. 3d 785, 791 (W.D. Mich. 2015)

 (citing Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 527 (6th Cir.2008)).

             a. Garden City is an “Employer” under the ELCRA
       An “Employer” under the ELCRA is defined as a person who has one

 or more employees and includes an agent of that person. M.C.L.A. 37.2201.

                                       14
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2896   Page 15 of 35




       Garden City’s supplemental documentation shows that it employed at

 least ten persons on any given day; Garden City was an “employer” for

 purposes of Noel’s ELCRA retaliatory-discharge claim.

             b. Noel Engaged in Reasonable Opposition Activity
       Noel says that she engaged in opposition activity when she submitted

 her letter to Lang expressing her intention to sue Garden City under Title

 VII and the ELCRA. Defendants say that Noel was not engaged in

 protected opposition activity because the letter urged a settlement of her

 claim for a significant sum of money, indicated a willingness to publicize the

 alleged discriminatory behavior, and was viewed by Lang as an extortion

 attempt.

       Under Title VII, a plaintiff is engaged in opposition activity when she

 opposes, “any practice made unlawful by this title, or because [she] has

 made a charge, testified, assisted, or participated in any manner in an

 investigation, proceeding, or hearing under this title.” 42 U.S.C. § 2000e-

 3(a). The Sixth Circuit recognizes that “[t]he opposition clause protects not

 only the filing of formal discrimination charges with the EEOC, but also

 complaints to management and less formal protests of discriminatory

 employment practices.” Laster v. City of Kalamazoo, 746 F.3d 714, 730

 (6th Cir. 2014).

                                       15
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20     PageID.2897    Page 16 of 35




       To come within the protection of Title VII, Noel must show she

 challenged an employment practice that she reasonably believed was

 unlawful. Johnson v. University of Cincinnati, 215 F.3d 561, 580 (6th Cir.

 2000).

       In order to qualify as opposition activity, “the actions of the plaintiff

 need not formally invoke the protection of ELCRA.” Bromley v. Parisian,

 Inc., 55 F. App'x 232, 236–37 (6th Cir. 2002). If an adverse employment

 decision “is a result of that employee raising the spectre[sic] of a

 discrimination complaint, retaliation prohibited by the act occurs.”

 McLemore v. Detroit Receiving Hosp., 196 Mich.App. 396, 493 N.W.2d 441

 (1992). Nevertheless, the employee “must do more than generally assert

 unfair treatment.” Id. An employee’s complaint must “clearly convey to an

 objective employer that the employee is raising the specter of a claim of

 unlawful discrimination.” Bromley 55 F. App'x 232 at 236 (citing Barrett v.

 Kirtland Cmty. Coll., 245 Mich.App. 306, 318–19 (2001).

       On April 11, 2018, Noel presented a formal letter to her employer

 informing Defendants of her intention to sue for violation of her civil rights

 under MCL 37.2101, et seq. [ECF No. 24-1 Page ID.337-338]. The letter is

 entitled “RE: Ms. Sherwood Noel, Racial Harassment, Racial and Gender

 Discrimination.” Id. It explains that Noel retained an attorney “to represent
                                        16
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2898   Page 17 of 35




 her in her claims of racial harassment, racially hostile work environment,

 race and gender discrimination by CARite.” Id. Lang got the letter and

 decided to fire Noel on the same day he received it, in part because Noel

 sent the letter. Lang says that the letter was the “final straw.” [ECF No. 44,

 PageID.1195].

       Noel’s activity was reasonable and did not so interfere with the

 performance of her job that it rendered her ineffective as a car

 saleswoman. In fact, Noel was “always first or second” on the list of top

 employees for selling cars. [ECF No. 44-2, PageID.1298]. Cf. Brown v.

 Ralston Purina Co., 557 F.2d 570, 572 (6th Cir.1977) (“an EEOC complaint

 creates no right on the part of an employee to miss work, fail to perform

 assigned work, or leave work without notice.”)

       Based on the evidence presented, Noel reasonably believed she

 faced unlawful discrimination at Garden City and sufficiently raised the

 specter of a claim of unlawful discrimination. The Court finds that Noel

 engaged in reasonable opposition activity and is entitled to protection under

 ELCRA’s opposition clause.

             c. Direct Evidence
       Noel contends that she presents direct evidence of retaliation.



                                       17
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20     PageID.2899   Page 18 of 35




       Under Title VII, direct evidence “requires no inferences to conclude

 that unlawful retaliation was a motivating factor in the employer's action.”

 Imwalle 515 F.3d 531 at 544. Under the ELCRA, however, direct evidence

 requires no inferences to conclude that unlawful retaliation was a significant

 factor in the employer’s adverse employment action. Barrett 245 Mich.App.

 306, at 628; see also Mickey 516 F.3d 516 at 523.

       An employee who presents direct evidence of improper motive by her

 employer need not disprove other potential nonretaliatory reasons for the

 adverse action. Weigel v. Baptist Hosp. of E. Tennessee, 302 F.3d 367,

 381 (6th Cir. 2002). Instead, “the burden shifts to the employer to prove by

 a preponderance of the evidence that it would have made the same

 decision absent the impermissible motive.” Id. It is “well settled” that if a

 plaintiff presents direct evidence of discrimination, she need not proceed

 under the McDonnell Douglas burden shifting formula. Id.

              ii. Noel presents direct evidence of an improper retaliatory

                 motive by her employer.

       Lang’s statements during his deposition prove that the April 12, 2018

 letter was a significant factor in his decision to terminate Noel. Lang

 testified:


                                        18
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20    PageID.2900    Page 19 of 35




       Q. Okay. And so you terminated her at the time that you got that

       letter. And why did you do it at the time you got the letter?

       A. There’s a bunch of stuff led up to, and then that day she just

       brought that and I’ve been trying to fire her since 2014, but my GM

       would always save her, you know, “Keep her, keep her, keep her.”

       Q. So the letter was part of the reason?

       A. Yes, that was just the final straw. [ECF No. 44-2, PageID.1274].

 Lang further states,

       Q. And the reason that she wasn't fired before you got that letter is

       because the letter was in part one of the reasons why you terminated

       her, correct?

       A. It is one of the reasons, yes.

       Q. And you as much as admitted that during that hearing, correct?

       A. I told them exactly that. Not admitting. That's the truth.

       Q. That you didn't want anybody working for you who's going to sue

       you, right?

       A. No, that is suing me. I'm in a lawsuit.



                                       19
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2901   Page 20 of 35




         Q. Is suing you?

         A. Right, she's asking me for a substantial amount of money.

         Q. So why should you have somebody who's working for you who's

         going to sue you, right?

         A. Correct.

         Q. And you knew she was suing you, or the letter said that she was

         putting you on notice that you were going to be sued because of

         racism at your company, correct?

         A. Correct. [ECF No. 44-2, PageID.1329].

         Noel engaged in opposition activity and Lang was aware of that

 activity. Lang fired Noel on April 12, 2018 – in part – because of her

 opposition activity. This is direct evidence of improper motive by Garden

 City.

             iii. Defendants fail to prove, by a preponderance of the

                 evidence, that they would have fired Noel absent the

                 impermissible motive.

         Defendants present a myriad of non-retaliatory reasons for why they

 fired Noel. Lang testified that since 2014, he wanted to fire Noel for her


                                       20
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2902   Page 21 of 35




 incompetency, lack of professionalism, lying, negativity, and for not being a

 team player, but Lang’s General Manager, Barnes, always stopped him

 from firing her. [ECF No. 50-2, PageID.2285]. Lang claims that the reason

 Barnes refused to fire Noel is because she was one of the top car sales

 associates at Garden City and Barnes received commission for each car

 sale. [ECF No. 44-2, PageID.1297-1298]. Noel, on the other hand, claims

 that her behavior at work could not have been as problematic as Lang

 states; at no point before her termination had she been the subject of

 disciplinary action.

       Despite these articulated concerns, they were not significant enough

 to warrant a single disciplinary action over the course of Noel’s five years of

 employment at Garden City. Lang himself confirmed in his deposition that

 before receiving the pre-suit letter from Noel’s attorney, Noel had not

 received a final warning or a notice of discharge. He testified:

       Q Sir, you got the letter on what day?

       A. The 12th, the day she was let go.

       Q. And did you have any discussions with Ms. Noel about she [sic]

       was going to be terminated prior to receiving that letter that you were

       being sued?


                                       21
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20    PageID.2903    Page 22 of 35




       A. Personally, I did not. [ECF No. 40-11 Page ID.1106-1107].

       Importantly, Lang had never written up Noel for misconduct or

 disruptions. [ECF No. 40-11 Page ID.1105]. Although Defendants allege

 Noel was “incompetent,” Lang also admits in his deposition that ‘“[y]ou

 know she sells cars” and she did. She was always first or second on the

 list, she did a great job for us as far as selling units.’ [ECF No. 44-2

 PageID.1298]. The lack of documentation evincing Lang’s intentions to fire

 Noel due to alleged incompetency, Noel’s proficiency at the job and the

 timing of the firing, all suggest that Defendants would not have fired Noel if

 she had not engaged in protected opposition activity.

       Defendants fail to meet their burden to prove, by a preponderance of

 the evidence, that absent the impermissible motive, they would have still

 fired Noel on April 12, 2018. Without any evidence of disciplinary action

 taken over the five years of Noel’s employment at Garden City, no

 reasonable juror could believe the proffered alternative reasons for Noel’s

 termination. No inferences are needed to conclude that unlawful retaliation

 was a significant factor in Defendants’ adverse employment action.

       There is no genuine dispute of material fact: the letter significantly

 factored into Lang’s decision to fire Noel and it is direct evidence of


                                        22
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2904   Page 23 of 35




 unlawful retaliation; Noel is entitled to judgment as a matter of law. The

 Court grants her motion for summary judgment on Count V.

       C. Law of the Case Analysis – Application to Counts V & VI

       If Noel establishes that Garden City is an employer under Title VII, this

 Court’s findings in Count V (Retaliation/Termination of Plaintiff’s Employment

 ELCRA) would apply with equal force to its analysis of Count VI

 (Retaliation/Termination of Plaintiff’s Employment under Title VII). See

 Edmonds v. Smith, 922 F.3d 737, 739 (6th Cir. 2019) (“[f]indings made at

 one stage in the litigation should not be reconsidered at subsequent stages

 of that same litigation.”).

       D. Wrongful Termination under the ELCRA (Count I)

       Defendants say there are no facts to support a claim that racial

 discrimination fueled the decision to fire Noel. They say Noel was terminated

 because of “the letter from Mr. Mungo, Plaintiff’s lies, bad attitude, non-

 professionalism and other conduct in the dealership.” [ECF No. 50,

 PageID.2228]. Noel responds by noting that she was the only African

 American salesperson at Garden City. Noel maintains that her race was at

 least one factor in Garden City’s decision to fire her, that Defendants were




                                       23
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2905   Page 24 of 35




 predisposed to discriminate on the basis of race and that Defendants acted

 in accordance with that predisposition.

       There are two ways to establish a prima facie case of race

 discrimination under the ELCRA. Transou v. Electronic Data Systems, 767

 F.Supp. 1392, 1399 (E.D.Mich.1991). Under the “disparate treatment”

 approach, Noel must factually establish that: a) she is a member of an

 affected class; and b) she was treated differently than similarly situated

 members of a non-protected class. See Id. at 1400.

       Under the “intentional discrimination” approach, Noel may establish a

 prima facie case of discrimination by showing that: 1) she is a member of an

 affected class, 2) an action was taken with respect to her employment, 3) the

 acting person was predisposed to discriminate against persons of the

 affected class, and 4) the acting person actually acted on that disposition.

 Cox v. Electronic Data Systems Corporation, 751 F.Supp. 680, 690

 (E.D.Mich.1990).

 Noel alleges both disparate treatment and intentional discrimination.

       Noel fails to raise a genuine issue of material fact under the disparate

 treatment approach. For purposes of her disparate treatment claim, Noel

 must show that any employee with whom she seeks to compare her


                                      24
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2906   Page 25 of 35




 treatment was similarly-situated in all respects. Stotts v. Memphis Fire

 Department, 858 F.2d 289, 294 (6th Cir.1988). Noel is an African American

 woman and is a member of a protected class. However, Noel fails to identify

 any other Garden City employee who is “similarly situated” to her.

 Specifically, she neglects to identify a white saleswoman who was not

 terminated when she engaged in similar protected activity. Instead, Noel

 vaguely references “similarly situated white employees” without providing

 detail. Conclusory allegations are insufficient evidence to establish a claim

 of discrimination using the disparate treatment analysis. See Keys v.

 Humana, Inc., 684 F.3d 605, 610 (6th Cir. 2012) (citing Ashcroft v. Iqbal, 556

 U.S. at 678, 679 (2009). Therefore, Noel failed to meet the second element

 of a prima facie case of racial discrimination under the disparate treatment

 approach.

       Likewise, Noel fails to meet her burden to show that she was

 intentionally discriminated against because of her race. “To establish

 intentional discrimination, the plaintiff must demonstrate direct evidence of

 discrimination or present sufficient circumstantial evidence to allow an

 inference of discrimination. Johnson v. Kroger Co., 319 F.3d 858, 864–65

 (6th Cir.2003). Noel worked for CARite for over five years. Lang, Rexin and

 Barnes all acknowledge that she was consistently one of their top

                                      25
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2907   Page 26 of 35




 salespeople. [ECF No. 50-4, PageID.2477]. What shocked Lang and spurred

 him into action on April 12, 2018 was not the realization that Noel was African

 American; it was the realization that Noel planned to sue him.

       There is no direct or circumstantial evidence that Noel’s race factored

 into Lang’s decision to terminate her. Because Noel does not meet her initial

 McDonnell Douglas burden, Defendants have no obligation to rebut and they

 are entitled to summary judgment on Count I.

       E. Termination Under Title VII (Count II)

       While a merits analysis on Noel’s other federal claims must await

 resolution of whether Garden City is an “employer” for Title VII purposes, the

 Court disposes of this Count on its merits. Since Noel has no evidence of

 race discrimination, the Court grants Defendants’ motion for summary

 judgment on Count II (Wrongful Termination under Title VII); for the same

 reason it grants their motion on Count I.

       F. Discrimination in Contract under 42 U.S.C. § 1981 (Count VII)
       Noel argues that Defendants’ termination of her employment impaired

 her right to make and enforce her employment contract in violation of 42

 U.S.C. § 1981. More specifically, Noel alleges that Lang fired her in

 retaliation because she threatened to file a discrimination lawsuit against


                                       26
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2908   Page 27 of 35




 them and that the retaliatory firing impaired her right to perform her

 employment contract with Garden City.

       Defendants contend that there is no contract of employment because

 Noel was an at-will employee. As a result, they argue, she can be discharged

 for any reason or no reason at all. Defendants are clearly wrong.

       42 U.S.C. § 1981 gives “[a]ll persons ... the same right ... to make and

 enforce contracts ... as is enjoyed by white citizens.” CBOCS W., Inc. v.

 Humphries, 553 U.S. 442, 128 (2008). The term “make and enforce

 contracts” includes the making, performance, modification, and termination

 of contracts, and the enjoyment of all benefits, privileges, terms, and

 conditions of the contractual relationship. 42 U.S.C.A. § 1981.

       42 U.S.C. § 1981 prohibits an employer from retaliating against an

 employee for opposing racial discrimination. Herrera v. Churchill McGee,

 LLC, 545 F. App'x 499, 500 (6th Cir. 2013). However, §1981 retaliation

 claims are filed under 42 U.S.C.A Chapter 21 and are governed by the same

 burden-shifting standards as Title VII retaliation claims. Wade v. Knoxville

 Utilities Bd., 259 F.3d 452, 464 (6th Cir. 2001).

       Title VII claims use the definition of “employer” provided in 42 U.S.C.A.

 Chapter 21 § 2000e, which states “the term ‘employer’ means ‘a person


                                       27
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2909   Page 28 of 35




 engaged in an industry affecting commerce who has fifteen or more

 employees for each working day in each of twenty or more calendar weeks

 in the current or preceding calendar year, and any agent of such a person.’”

 42 U.S.C.A. § 2000e.

       As discussed above, a genuine issue of fact exists as to whether this

 requirement has been satisfied. Noel is not entitled to judgment as a matter

 of law on Count VII. Neither are Defendants.

       G. Racial Harassment / Hostile Work Environment Claims under

          the ELCRA (Count III) and Title VII (Count IV)

       Defendants argue that Noel’s claims of harassment fail, because Noel

 did not report her claims to Lang or Lorie Hamper, Garden City’s Office

 Manager, as required by the Garden City Employee Handbook. Defendants

 also say that although MacDonald, a Caucasian man, used the word “Nigga”

 at various times on the job, MacDonald did not say “Nigga” in a discriminatory

 fashion: rather, he used it as a “regular upbeat greeting for his buddies,

 homeboys, relatives and friends.” [ECF No. 50-4, PageID.2508]. A few

 isolated incidences, Defendants argue, do not show scorn or animosity

 towards the African American race. Therefore, Defendants say Noel has not




                                      28
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2910   Page 29 of 35




 established a prima facie case of race harassment under the ELCRA or Title

 VII.

        In response, Noel contends that MacDonald referred to her as “Nigga”

 to her face on multiple occasions. During one such incident, MacDonald told

 Noel that he could use the word whenever he wanted and said to her “Nigga,

 Nigga, Nigga.” [ECF No. 39-2 Page ID.639]. Lang issued a warning letter to

 MacDonald as a result of this incident. Noel explains that she did not report

 incidences of racial harassment to Lang because Lang himself used the

 epithet “Nigga.” Instead, she complained to Rexin and Barnes through

 electronic and oral communications. Noel also mentions that on a number of

 occasions she heard MacDonald refer to little black girls as “little mama,” but

 he never used that phrase to greet young white girls. [ECF No. 50-2,

 PageID.2323]. MacDonald admits to using the phrase “little mama,” but says

 he used it with White, Black and Hispanic people. [ECF No. 50-4,

 PageID.2500].

        To establish a prima facie case of racial harassment under Title VII and

 the ELCRA, plaintiff must show: (1) she was a member of a protected class,

 (2) was subjected to unwelcome racial harassment, (3) the harassment was

 based on race, (4) the harassment had the effect of unreasonably interfering

 with her work performance by creating an intimidating, hostile or offensive
                                       29
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20    PageID.2911    Page 30 of 35




 work environment, and (5) the employer knew or should have known of the

 harassing conduct but failed to take corrective or preventive action. Bailey v.

 USF Holland, Inc., 526 F.3d 880, 885 (6th Cir. 2008).

       Harassing conduct must be extreme. "[S]imple teasing, offhand

 comments, and isolated incidents (unless extremely serious) will not amount

 to discriminatory changes in the terms and conditions of employment."

 Hafford v. Seidner, 183 F.3d 506, 512-13 (6th Cir. 1999). The harassment

 must be "sufficiently severe or pervasive to alter the conditions of the victim's

 employment and create an abusive working environment." Id. The test has

 both an objective and subjective element: the harassment must be so severe

 that a reasonable person would find it hostile or abusive; and the victim

 herself must regard the environment as hostile. See Harris v. Forklift Sys.,

 Inc., 510 U.S. 17, 21(1993).

             a. Racial Harassment Test

       The first element is not in dispute; Noel is an African American and a

 member in a protected class.

       The second and third elements are easily dispensed of. See Johnson

 v. United Parcel Serv., Inc., 117 F. App'x 444, 454 (6th Cir. 2004) (“[c]ase

 law makes clear that the use of the word “nigger,” even taken in isolation, is


                                        30
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20     PageID.2912   Page 31 of 35




 not a “mere offensive utterance.”). See Collins v. Faurecia Interior Sys., Inc.,

 737 F. Supp. 2d 792, 807 (E.D. Mich. 2010) (finding the use of word “Nigger”

 “racially offensive not just to Plaintiff, but to all African-Americans.”) See

 Curry v. SBC Commc'ns, Inc., 669 F. Supp. 2d 805, 815 (E.D. Mich. 2009)

 (describing either “Nigger” or “Nigg” as a “racial slur”).

       Noel clearly did not welcome the use of the racial epithet “Nigga” or

 “Nigger” even though MacDonald considered it to be a “term of endearment

 for the entire Black community.” [ECF No. 50-4, PageID.2498]. She says

 they are both equally derogatory. Defendants say that Noel was not the

 victim of racial harassment because she largely only overheard the epithets.

 However, the Sixth Circuit has been abundantly clear that “the plaintiff need

 not be present at the time of the offensive conduct; instead, she or he can

 learn of the conduct second-hand. Ladd v. Grand Trunk W. R.R., Inc., 552

 F.3d 495, 500 (6th Cir.2009) (internal citations omitted). In conducting the

 inquiry, this Court may also “consider evidence of other acts of harassment

 of which a plaintiff becomes aware during the period [of her] employment,

 even if the other acts were directed at others and occurred outside of the

 plaintiff's presence.” Smith v. Rock-Tenn Servs., Inc., 813 F.3d 298, 309

 (6th Cir. 2016). That MacDonald and Lang used “Nigga” on multiple

 occasions, is not in dispute; its frequency is.

                                        31
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2913   Page 32 of 35




        The Court finds that Noel sufficiently demonstrates that she was the

 subject of unwelcomed racial harassment and the harassment was

 predicated upon her race.

       Defendants contest the fourth element, whether the harassment

 affected a term or condition of Noel’s employment, noting that she continued

 to work at Garden City for five years. When assessing the hostility of a work

 environment, courts and juries consider the totality of the circumstances,

 including “the frequency of the discriminatory conduct; its severity; whether

 it [was] physically threatening or humiliating, or a mere offensive utterance;

 and whether it unreasonably interfere[d] with an employee's performance.”

 Smith 813 F.3d 298 at 309.

       The Court finds a genuine dispute of fact regarding the frequency of

 both MacDonald’s and Lang’s use of the words “Nigger” or “Nigga” and

 MacDonald’s use of the phrase “little mama.” Noel alleges MacDonald’s

 “continued use” of the term “Nigga” and notes at least one specific incidence

 on February 26, 2018 when MacDonald said “Nigger” three times to her face.

 [ECF No, 39-2 Page ID. 619-621 and 645]. When asked directly how many

 times she recalls MacDonald saying the word “Nigger,” Noel remarks, “more

 than a dozen” times. [ECF No. 50-2, PageID.2317]. Defendants in their

 response to Noel’s partial motion for summary judgment claim that
                                      32
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2914   Page 33 of 35




 “MacDonald never made a racially derogatory statement to Noel.” [ECF No.

 50, PageID.2222]. However; Defendants, in their motion for summary

 judgment, admit to the February 26th incident. Defendants are vague as to

 the frequency of MacDonald’s use of the word “Nigga” outside of the

 February incident. Furthermore, they say MacDonald uses the word “Nigga”

 as “his regular upbeat greeting for his buddies, homeboys, relatives and

 friends.”

       These facts are material to determining whether the incidents in

 question were simply isolated incidences or part of a pattern of behavior that

 was pervasive at Garden City such that it created an abusive working

 environment for Noel. Where individual instances of harassment do not on

 their own create a hostile environment, the accumulated effect of such

 incidents may result in a Title VII violation. See Williams v. Gen. Motors

 Corp., 187 F.3d 553, 563 (6th Cir.1999). The Sixth Circuit cautions against

 separating such incidents and evaluating them individually, since that

 practice tends to ignore the totality of the circumstances, which must be

 considered, and “rob[s] the incidents of their cumulative effect.” Id. at 561

 (6th Cir.1999); Curry 669 F. Supp. 2d 805 at 834.

       Like several circuit courts have instructed, “we consider whether

 harassment was so severe and pervasive as to constitute a hostile work
                                      33
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20     PageID.2915   Page 34 of 35




 environment to be “quintessentially a question of fact.”” Smith 813 F.3d 298

 at 310. Genuine disputes here preclude this Court from making a

 determination as a matter of law on Count III. At trial, the jury would first need

 to determine if Garden City is an employer under Title VII before it could

 reach the merits of Noel’s claim in Count IV.

        Consequently, Defendants are not entitled to summary judgment on

 either Count III (Racial Harassment / Hostile Work Environment under

 ELCRA) or Count IV (Racial Harassment / Hostile Work Environment under

 Title VII).

 V.     CONCLUSION

        The Court GRANTS IN PART and DENIES IN PART: (1) Noel’s motion

 for summary judgment and (2) Defendants’ motion for summary judgment.

        The Court:

               1. Grants Noel’s motion for summary judgment with respect to

                 Count V – Retaliation under the ELCRA. In all other respects,

                 Noel’s motion is Denied.

               2. Grants Defendants’ motion for summary judgment with respect

                 to Count I – Wrongful Termination under the ELCRA and Count



                                        34
Case 2:19-cv-11493-VAR-APP ECF No. 61 filed 10/05/20   PageID.2916   Page 35 of 35




              II – Wrongful Termination under Title VII. In all other respects,

              Defendants’ motion is Denied.

 The following Counts will proceed to trial:

             Count III (Racial Harassment / Hostile Work Environment under

               ELCRA);

             Count IV (Racial Harassment / Hostile Work Environment under

               Title VII);

             Count VI (Retaliation/Termination of Plaintiff’s Employment

               under Title VII); and

             Count VII (Violation of 42 U.S.C. §1981).

       IT IS ORDERED.
                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

 Dated: 10/5/2020




                                       35
